Name: 2001/920/EC: Council Decision of 4 December 2001 on the conclusion of an Additional Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks
 Type: Decision
 Subject Matter: European construction;  tariff policy;  beverages and sugar;  Europe;  marketing
 Date Published: 2001-12-27

 Avis juridique important|32001D09202001/920/EC: Council Decision of 4 December 2001 on the conclusion of an Additional Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks Official Journal L 342 , 27/12/2001 P. 0079 - 0081Council Decisionof 4 December 2001on the conclusion of an Additional Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(2001/920/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) and with Article 300(4), thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part(1), hereinafter referred to as the "Europe Agreement", entered into force on 1 February 1999.(2) In accordance with the Directives adopted by the Council on 17 April 1996, the Commission and the Republic of Slovenia have completed negotiations on new reciprocal trade concessions for certain wines and on the reciprocal recognition, protection and control of wine names and spirit designations. In order to ensure consistency with other applicant countries, the results of these negotiations should be integrated into the framework of the Europe Agreement in the form of an Additional Protocol.(3) Provision to adopt the implementing Regulations on preferential trade concessions provided for certain wines, should be made by the Commission, assisted by the Customs Code Committee set up by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(2), notwithstanding Article 62 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3). The Commission should make the necessary amendments and technical adaptations to the implementing Regulations which might result from new preferential agreements, protocols, Exchanges of Letters or other acts concluded between the European Community and the Republic of Slovenia, or which are necessary following the changes to the Combined Nomenclature and TARIC codes.(4) In order to facilitate the implementation of certain provisions of the Protocol, the Commission should be authorised to approve, on behalf of the Community, decisions amending the lists and the Protocols to the Agreement on the reciprocal recognition, protection and control of wine names (Annex II to the Protocol) and to the Agreement on the reciprocal recognition, protection and control of designations of spirits and aromatised drinks (Annex III to the Protocol). In adopting these acts, the Commission should be assisted by the Management Committee for Wine set up by Article 74 of Regulation (EC) No 1493/1999, on the one hand, and by the Implementation Committee for Spirit Drinks set up by Article 13 of Council Regulation (EC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(4) and by the Implementation Committee set up by Article 12 of Council Regulation (EEC) No 1601/1991 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, wine-based drinks and aromatised wine-product cocktails(5), on the other hand.(5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential trade concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks (hereinafter referred to as "the Protocol"), is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 21. The President of the Council is hereby authorised to designate the person empowered to sign the Protocol on behalf of the Community in order to express the consent of the Community to be bound.2. The President of the Council shall, on behalf of the Community, make the notification of approval provided for in Article 3 of the Protocol.Article 3Provisions for the application of the tariff quotas for certain wines provided in Annex I to the Protocol, as well as amendments and technical adaptations to the implementing Regulations necessary following changes to the Combined Nomenclature codes and to the TARIC subdivisions or arising from the conclusion of new agreements, protocols, exchanges of letters or other acts between the Community and the Republic of Slovenia, shall be adopted by the Commission according to the procedure set out in Article 4(2) of this Decision, without prejudice to Article 62 of Regulation (EC) No 1493/1999.Article 41. The Commission shall be assisted by the Customs Code Committee set up by Article 248a of Regulation (EEC) No 2913/92.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 51. For the purposes of the decisions of the Association Committee concerning the establishment of lists of protected names provided for in Article 4(7) and in Article 14(2)(a) of the Agreement on the reciprocal recognition, protection and control of wine names, the Community's position shall be established by the Council acting by qualified majority on a proposal from the Commission.2. Without prejudice to paragraph 1, for the purposes of Articles 13 and 14 of the Agreement on the reciprocal recognition, protection and control of wine names, the Commission shall conclude the necessary acts amending the lists and the Protocol to the Agreement according to the procedure set out in Article 6(2) of this Decision. For all other cases coming under the above Articles, the Community position shall be established and presented by the Commission.Article 61. The Commission shall be assisted by the Management Committee for Wine instituted by Article 74 of Regulation (EC) No 1493/1999.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 71. For the purposes of the decisions of the Association Committee concerning the establishment of lists of protected designations provided for in Article 4(7) and in Article 14(2)(a) of the Agreement on the reciprocal recognition, protection and control of designations for spirits and aromatised drinks, the Community's position shall be established by the Council acting by qualified majority on a proposal from the Commission.2. Without prejudice to paragraph 1, for the purposes of Articles 13 and 14 of the Agreement on the reciprocal recognition, protection and control of designations for spirits and aromatised drinks, the Commission shall conclude the necessary acts amending the lists and the Protocol to the Agreement according to the procedure set out in Article 8(2) of this Decision. For all other cases coming under the above Articles, the Community position shall be established and presented by the Commission.Article 81. The Commission shall be assisted by the Implementation Committee for Spirit Drinks set up by Article 13 of Regulation (EEC) No 1576/89 and by the Implementation Committee for Aromatised Wines, Aromatised Wine-Based Drinks and Aromatised Wine-Product Cocktails set up by Article 12 of Council Regulation (EEC) No 1601/91.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt their rules of procedure.Article 9This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 4 December 2001.For the CouncilThe PresidentD. Reynders(1) OJ L 51, 26.2.1999, p. 3.(2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).(3) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).(4) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by Regulation (EC) No 3378/94 of the European Parliament and of the Council (OJ L 366, 31.12.1994, p. 1).(5) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by Regulation (EC) No 2061/96 of the European Parliament and of the Council (OJ L 277, 30.10.1996, p. 1).(6) OJ L 184, 17.7.1999, p. 23.